Exhibit 10.1

 

TERMINATION AGREEMENT AND ACKNOWLEDGEMENT

 

This Termination Agreement and Acknowledgement (“Termination Agreement”) is
entered into on May 19, 2017 by and among Grey Cloak Tech Inc., a Nevada
corporation (the “Buyer”), ShareRails, LLC, a Delaware limited liability company
(the “Company”), Joseph Nejman, an individual (“Nejman”), Dmitry Chourpo, an
individual (“Chourpo”), Joseph Nejman, in his capacity as the “Selling Members’
Representative” (the Selling Members’ Representative represents the members of
the Company as listed on Exhibit A of the Agreement, defined below, each a
“Selling Member” and collectively the “Selling Members”), and solely for
purposes of Section 4 of this Termination Agreement, William Bossung, an
individual (“Bossung”), Fred Covely, an individual (“Covely”), Dimicho Pty. Ltd.
(“Dimicho”), and Covely Information Systems (“CIS”). Each of the Buyer, Company,
Nejman, Chourpo, and the Selling Members may be referred to herein as a “Party”
and collectively as the “Parties.” All capitalized terms not defined herein have
the meaning given to such terms in that certain Share Exchange Agreement, dated
March 31, 2017 (the “Agreement”).

 

RECITALS

 

WHEREAS, the Parties are parties to the Agreement;

 

WHEREAS, pursuant to Section 1.3(b) and (e) and Section 4.2(c) of the Agreement,
the Nejman and the Selling Members were obligated to deliver to the Buyer a
counterpart signature page to the Representative Agreement within ten (10) days
of the Effective Date;

 

WHEREAS, the Nejman and Selling Members failed to fulfill their obligation under
Section 1.3(b) and (e) and Section 4.2(c) of the Agreement;

 

WHEREAS, on March 31, 2017 Nejman was appointed to the Buyer’s Board of
Directors and as the Buyer’s President in anticipation of the Closing of the
Agreement and because the Closing will no longer take place, the Parties desire
for Nejman to resign from the Buyer’s Board of Directors and his position as
President of the Buyer;

 

WHEREAS, on March 31, 2017, Bossung and Nejman entered into Employment
Agreements with the Buyer and it was intended that the Employment Agreements
would become effective upon Closing of the transactions contemplated by the
Agreement;

 

WHEREAS, on March 31, 2017, Dimicho and CIS entered into Development Services
Agreements with the Buyer and it was intended that the Development Services
Agreements would become effective upon Closing of the transactions contemplated
by the Agreement;

 

WHEREAS, on March 31, 2017, Bossung, Covely, Chourpo and Nejman entered into
Exchange Agreements with the Buyer and it was intended that the Exchange



 

Agreements would become effective upon Closing of the transactions contemplated
by the Agreement;

 

WHEREAS, on March 31, 2017, Buyer executed an Amended and restated Limited
Liability Company Operating Agreement of ShareRails, LLC and it was intended
that the Amended and Restated Limited Liability Company Operating Agreement
would become effective upon Closing of the transactions contemplated by the
Agreement;

 

WHEREAS, on March 31, 2017, Buyer, Bossung, Covely, Chourpo and Nejman entered
into a Shareholders Agreement and it was intended that the Shareholders
Agreement would become effective upon Closing of the transactions contemplated
by the Agreement; and

 

WHEREAS, in light of the items set forth above, the Parties desire to terminate
the Agreement, the Employment Agreements, the Development Services Agreements,
the Shareholders Agreement, the Amended and Restated Operating Agreement and the
Exchange Agreements as set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.                  Pursuant to Section 4.2(c) of the Agreement, the obligations
of the Buyer to effect the Exchange and consummate the transactions contemplated
by the Agreement were subject to the satisfaction of the condition that Nejman
deliver to Buyer, within ten (10) days of the Effective Date, a fully executed
copy of the Representative Agreement. The Parties hereto acknowledge that the
Buyer has not received a fully executed copy of the Representative Agreement.
Because this condition precedent has not been fulfilled, Buyer herby gives the
other Parties notice of its election to cancel the Agreement. The Parties hereby
acknowledge the Buyer’s right to terminate the Agreement and agree that the
Agreement is terminated and the transactions contemplated thereby are cancelled.
Any rights and obligations that the Parties may have pursuant to the Agreement
are hereby forfeited and terminated.

 

2.                  The Parties hereby agree to terminate the following
agreements, and the Parties acknowledge that the following agreements will have
no effect, as if they had not been entered into:

 

a.Employment Agreement by and between the Buyer and William Bossung, dated March
31, 2017;

b.Employment Agreement by and between the Buyer and Joseph Nejman, dated March
31, 2017;

c.Development Services Agreement by and between the Buyer and Covely Information
Systems, dated March 31, 2017;

Page 2 of 7

 

d.Development Services Agreement by and between the Buyer and Dimicho Pty. Ltd.,
dated March 31, 2017;

e.Shareholders Agreement by and between the Buyer, Covely, Bossung, Nejman and
Chourpo, dated March 31, 2017;

f.Amended and Restated Limited Liability Company Operating Agreement of
ShareRails, LLC, dated March 31, 2017;

g.Exchange Agreement by and between the Buyer and Bossung, dated March 31, 2017;

h.Exchange Agreement by and between the Buyer and Covely, dated March 31, 2017;

i.Exchange Agreement by and between the Buyer and Chourpo, dated March 31, 2017;
and

j.Exchange Agreement by and between the Buyer and Nejman, dated March 31, 2017.

 

3.                  Any amounts advanced by the Buyer to the Company, Nejman,
Chourpo or Dimicho will be considered a debt obligation of the Company and must
be repaid to the Buyer on the terms set forth in a promissory note between the
Company and the Buyer, the form of which is attached hereto as Exhibit A,
regardless of whether the Closing occurs.

 

4.                  Nejman agrees to resign from the Buyer’s Board of Directors
and from his position of President of the Buyer and will submit his resignation
concurrently with the execution of this Termination Agreement effective as of
the date hereof.

 

[remainder of page intentionally left blank; signature page to follow]


Page 3 of 7

 

IN WITNESS WHEREOF, the Parties hereto have caused this Termination Agreement
and Acknowledgement to be executed on the dates shown below, effective as of the
day and year first above written.

 

  “Buyer”       Grey Cloak Tech Inc.,   a Nevada corporation           /s/ Fred
Covely   By: Fred Covely   Its: President

 

[signatures continue on the following page]


Page 4 of 7

 

 

 

  “Company”       ShareRails, LLC,   a Delaware limited liability company      
    /s/ Joseph Nejman   By: Joseph Nejman   Its: President and Manager

 

 

[signatures continue on the following page]

Page 5 of 7

 

 

 

  “Selling Members’ Representative”           /s/ Joseph Nejman   Joseph Nejman,
  on behalf of the Selling Members       “Nejman”           /s/ Joseph Nejman  
 Joseph Nejman, an individual       “Chourpo”           /s/ Dmitry Chourpo  
Dmitry Chourpo, an individual

 

 

[signatures continue on the following page]

Page 6 of 7

 

 

 

  Solely for purposes of Section 4 of this Addendum:       “Bossung”          
/s/ William Bossung   William Bossung, an individual       “Covely”          
/s/ Fred Covely   Fred Covely, an individual       “Dimicho”       Dimicho Pty.
Ltd.,   a Victoria AU based Company       /s/ Dmitry Chourpo   By: Dmitry
Chourpo   Its:  CEO & President       “CIS”       Covely Information Systems    
      /s/ Fred Covely   By: Fred Covely   Its: President

 

Page 7 of 7

 

EXHIBIT A

 

PROMISSORY NOTE